Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Application No. 17/499,487 filed on 12 October, 2021. This application is a CON of 13/569692 filed on 8 August, 2012 and claims priority to PROV 61/521,444 filed on 9 August, 2011 and PROV 61/652,603 filed on 29 May, 2012. 	Claims 1-24 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,244 B2 to Field et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-24 of the instant application overlap with the limitations of claims 1-20.
Therefore, the limitation of claims 1-24 of the instant application are anticipated by the limitations of claims 1-20 of U.S. Patent No. 11,178,244 B2, and as such is unpatentable for obvious-type double patenting.
Claim Objections
5.	Claims 4 and 20 recite the limitation, “…the receiving the information…”. Appropriate grammatical correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “and routing, by the first cache device and based on based on a comparison between the first value and the second value, a request associated with the identifier to the second cache device”.
Examiner finds that Applicant’s Specification states:
[04]  Features described herein relate to content delivery network caches. In some embodiments, a cache may store information indicating whether it possesses requested content, and if it does not, the cache may conduct a longest match lookup on a forwarding information database to identify another candidate cache to which the request may be forwarded.     
[44]  Each received announcement, like the transmitted announcements discussed above, may identify a cache server that sent the announcement, the URI prefix for a domain of content that is serviced by the cache server that sent the announcement, and a tier value indicating what level the sending cache is in the cache hierarchy for the identified domain. In step 408, the server may begin a looping process to handle each received announcement. For each announcement, the server may first extract the URI prefix and tier values from the announcement.     
[44]  Each received announcement, like the transmitted announcements discussed above, may identify a cache server that sent the announcement, the URI prefix for a domain of content that is serviced by the cache server that sent the announcement, and a tier value indicating what level the sending cache is in the cache hierarchy for the identified domain. In step 408, the server may begin a looping process to handle each received announcement. For each announcement, the server may first extract the URI prefix and tier values from the announcement.     
      [45]  The server may then determine in step 410 whether the announcement is of interest to the receiving server. An incoming announcement may be of interest if the identified domain is one that the server is configured to support (e.g., if the server had been previously informed by the origin, or an administrator, to participate in the caching hierarchy for a content domain). The cache server may store a listing of domains or BGP communities that it is to support, as well as an identification of the server's assigned tier in the domain's hierarchy (e.g., if the server was asked to be a level 2 cache for the "www.comcast.net" domain). To make this determination, the receiving server may compare the URI prefix with those stored in the server's listing of domains to support, and determine if there is a match (e.g., a matching textual value         
in the server's listing). If there is a match, the receiving server can also determine whether the tier of the announcing server is of a lower number (e.g., higher in the hierarchy, or closer to the origin than the receiving server) than the receiving server.     
In some embodiments, servers may be configured to ignore announcements from caches that are at a lower level in the hierarchy (e.g., those having a higher numeric tier value, or those that are farther from the origin), to avoid circular cache references in later handling of requests for content. In some embodiments, the cache may receive multiple announcements from different higher-level servers, and the cache may prioritize the announcements according to which sending server is closest in hierarchy level to the receiving cache. For example, if a receiving level 100 cache receives announcements from a level 20 cache and a level 50 cache, the receiving level 100 cache may give the level 50 cache priority, since it is closer in level.     
[47]   If the announcement is of interest to the receiving server, then in step 411, the receiving server may update a database file, such as its cache routing information base (RIB), with information from the announcement. The RIB may store a series of entries for different domains of information that are supported by the cache, each entry identifying the domain of information by its URI prefix (or a textual name), a different cache server that also supports the domain, and a tier identifier of that other server. The RIB identifies next hop destinations for each listed domain, providing path information for obtaining the domain's content when servicing a client request for the content (discussed below).     


Based on the above cited portions, examiner finds it evident that the comparison of the position of a cache device relative to a server is done to determine whether an announcement is of interest to the computing device receiving said announcement [0045]. It is also evident from [0004] of the specification that routing a request to a cache is based on a longest match lookup on a forwarding information database to identify another candidate cache to which the request may be forwarded. Therefore, the comparison of the values indicating position relative to the server is related to announcement messages, while the determination of a cache to route a request to is based on a lookup on a forwarding information database. Examiner finds no support in Applicant’s specification where it is determined, based on a comparison of the first value with the second value, to route the request to a second cache device, as claimed. Examiner respectfully requests clarification (such as pertinent paragraphs and/or figures in the original disclosure as filed) on where support for these amendments can be found. For purposes of further examination, examiner will interpret the above mentioned limitation as a comparison of values indicating positions in the hierarchy and determining, based on information stored in a forwarding information database, a cache device for the requested content.
The above is applicable to independent claims 9 and 17. Respective dependent claims of independent claims 1, 9 and 17 do not cure the deficiency of the parent claim(s) and therefore, inherit the rejection. 

7.	Claims 5 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "…the storing…”.  There is insufficient antecedent basis for this limitation in the claim. Claims 18-24 recite “non-transitory computer-readable medium”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim can potentially include transitory signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

9.	Claims 1, 6-8, 9, 14-17 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pabla et al (US 7,783,777).

Regarding claim 1,  Pabla teaches a method comprising:             determining, by a first cache device (FIG. 34B provides for nearby peer 400A), a first value indicating a position, within a caching system, of the first cache device relative to a server (FIG. 7, col.7 lines 42-59, and col.11 lines 41-50 provides for advertising/determining, by a nearby peer 400A caching content 402, an advertisement indicating a group ID indicating a peer group position, within a Content Delivery Network, of the nearby peer 400A relative to peer 400C/server within peer group 410);             receiving, from a second cache device, information indicating (col.7 lines 42-59 provides for nearby peer 400 receiving, from querying peer, a query):             an identifier associated with a content item (col.8 lines 41-58  provides for a query for desired content, i.e. an identifier associated with a content item), and             a second value indicating a position, within the caching system, of the second cache device relative to the server (FIG. 5, col.22 line 50- col.23 line 2,  and col.31 lines 36-44 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410); and             routing, by the first cache device and based on based on a comparison between the first value and the second value, a request associated with the identifier to the second cache device (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B).

Regarding claim 6, Pabla has taught the method of claim 1, wherein the information further indicates an address for the second cache device (Pabla FIG. 5, DETX132 and DETX186 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410).  
Regarding claim 7, Pabla has taught the method of claim 1, wherein the caching system comprises a plurality of cache devices having values indicating respective positions relative to the server (FIG. 5, DETX132 and DETX186 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410).  

Regarding claim 8, Pabla has taught the method of claim 1, wherein the routing the request comprises: based on the comparison between the first value and the second value, storing the received information (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B and col.7 lines 42-59 provides for caching the received content); and routing, based on the stored information, the request (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B).

Regarding claim 9, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used where applicable.
Regarding claim 16, this claim contains limitations found within that of claim 8, and the same rationale of rejection is used where applicable.
Regarding claim 17, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used where applicable.
Regarding claim 14, this claim contains limitations found within that of claim 6, and the same rationale of rejection is used where applicable.
Regarding claim 15, this claim contains limitations found within that of claim 7, and the same rationale of rejection is used where applicable.
Regarding claim 22, this claim contains limitations found within that of claim 6, and the same rationale of rejection is used where applicable.
Regarding claim 23, this claim contains limitations found within that of claim 7, and the same rationale of rejection is used where applicable.
Regarding claim 24, this claim contains limitations found within that of claim 8, and the same rationale of rejection is used where applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Michel (US 7,555,561).

Regarding claim 2, Pabla has taught the method of claim 1, but Pabla does not explicitly teach wherein the identifier comprises an alphanumeric string that is not a fully qualified domain name.  
However, in a similar field of endeavor, Michel teaches  wherein the identifier is a text or alphanumeric string that is not a fully qualified domain name (Michel col.3 line 60-col.4 line 15 provides for broadcasting (announcement) URL's and Internet Protocol Addresses (IPA’s) and relative web hop distances between distributive web caches storing sought after web content data using an application level routing protocol containing a routing protocol forwarding list of URLs, IPAs and web cache distance metrics for adaptively maintaining forwarding tables for forwarding URL requests to the distributed web caches that locally store the requested web content data for replicating web content data in a plurality of adaptive cooperating distributed web caches).
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Michel for a text or alphanumeric string. The teachings of Michel, when implemented in the Pabla system, will allow caching devices to process relevant advertisements to build an up to date routing table. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 10, this claim contains limitations found within that of claim 2, and the same rationale of rejection is used where applicable.
Regarding claim 18, this claim contains limitations found within that of claim 2, and the same rationale of rejection is used where applicable.

11.	Claims 3, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Varghese et al (US 6,011,795).

Regarding claim 3, Pabla has taught the method of claim 1, but Pabla does not explicitly teach further comprising mapping the identifier with a corresponding routable address.  
However, in a similar field of endeavor, Varghese teaches mapping the resource identifier with a corresponding routable address (Varghese col.11 lines 10-45 provides for forwarding messages by looking up the message destination address in a Forwarding Table to determine the output link, wherein the Forwarding Table consists of prefixes. The router forwarding table will store the corresponding output link to reach every prefix that it knows about from information obtained using various routing update protocols).
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Varghese to use textual resource identifiers to identify a cache to route a request to. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 11, this claim contains limitations found within that of claim 3, and the same rationale of rejection is used where applicable.
Regarding claim 19, this claim contains limitations found within that of claim 3, and the same rationale of rejection is used where applicable.

12.	Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Chavali (US 7,233,593).

Regarding claim 4, Pabla has taught the method of claim 1, but Pabla does not teach wherein the receiving the information comprises receiving a border gateway protocol (BGP) announcement message that comprises the information, wherein the BGP announcement message further comprises a BGP announcement community tag, and wherein the method further comprises designating, based on the BGP announcement community tag, the second cache device as belonging in a priority group.  
However, in a similar field of endeavor, Chavali teaches receiving a border gateway protocol (BGP) announcement message that comprises the information, wherein the BGP announcement message further comprises a BGP announcement community tag (col.2 lines 31-43 provides “…BGP speakers insert BGP communities attributes into the BGP packet in a predetermined sequence as the routes get advertised in the networks. BGP speakers do not modify or replace existing BGP communities attributes in the BGP packet, but rather append a new BGP communities attribute to any existing BGP communities attributes in a predetermined sequence. In this way, the BGP packet carries the BGP communities attributes from a number of successive BGP speakers in an orderly fashion. A receiving device extrapolates policy information from the sequence of BGP communities attributes for making intelligent routing decisions”), and wherein the method further comprises designating, based on the BGP announcement community tag, the second cache device as belonging in a priority group (col.20 lines 24-28 provides “…the BGP packet received by router R4 includes two BGP communities attributes in sequence, specifically BGP communities attribute "AS2:don't-advertise-beyond-current-AS" followed by BGP communities attribute "AS1:low-priority.").
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Chavali for using BGP community tags to advertise attributes that will allow recipients to make routing decisions (Chavali col.1 line 65-col.2 line 7). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 12, this claim contains limitations found within that of claim 4, and the same rationale of rejection is used where applicable.
Regarding claim 20, this claim contains limitations found within that of claim 4, and the same rationale of rejection is used where applicable.

Allowable Subject Matter
Claims 5, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/               Examiner, Art Unit 2459                    

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459